
	
		II
		Calendar No. 271
		110th CONGRESS
		1st Session
		S. 392
		[Report No. 110–130]
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 25, 2007
			Mr. Biden (for himself,
			 Mr. Lugar, Mr.
			 Durbin, Mr. Voinovich, and
			 Mr. Hagel) introduced the following bill;
			 which was read twice and referred to the Committee on Foreign
			 Relations
		
		
			July 16, 2007
			Reported by Mr. Biden,
			 without amendment
		
		A BILL
		To ensure payment of United States
		  assessments for United Nations peacekeeping operations for the 2005 through
		  2008 time period.
	
	
		1.Limitation on the United States share of
			 assessments for United Nations peacekeeping operations
			(a)In generalSection 404(b)(2)(B) of the Foreign
			 Relations Authorization Act, Fiscal Years 1994 and 1995 (Public Law 103–236; 22
			 U.S.C. 287e note) is amended by adding at the end the following new
			 clause:
				
					(v)For assessments made during calendar years
				2005, 2006, 2007, and 2008, 27.1
				percent.
					.
			(b)Conforming amendmentSection 411 of the Department of State and
			 Related Agency Appropriations Act, 2005 (title IV of division B of Public Law
			 108–447; 22 U.S.C. 287e note) is repealed.
			
	
		July 16, 2007
		Reported without amendment
	
